PER CURIAM.
In an action to recover the agreed rental value of a victoria carriage, alleged to have been leased by plaintiff to defendant, plaintiff had a verdict, and defendant appealed from an order denying a new trial. The motion was based upon the following grounds; (1) Errors in law occurring at the trial;. (2) that the verdict was not justified by the evidence; and (3) surprise and newly discovered evidence. A careful consideration of the record brings to light no sufficient reason for a reversal.
The principal questions litigated on the trial were; - (1) Whether plaintiff rented his carriage to the defendant, or to the Blue Ore Mining Company, of' which defendant was president; and (2) whether defendant authorized one-Johnson to rent the carriage on his account and as his agent." We discover no substantial error in the charge of the court in the submission of these or other incidental issues to the jury, or in the refusal of the court to give-certain of defendant’s requests for instructions. The charge, taken as a whole,, sufficiently covered the issues as presented by the pleadings and evidence. The verdict is fully supported by the evidence, and the newly discovered evidence upon which a new trial was asked is not of a character to justify us in declaring that the trial court abused its discretion in denying the motion.
Order affirmed.